Citation Nr: 1426857	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  10-30 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for degenerative joint disease of the right knee, to include as secondary to service-connected posttraumatic degenerative joint disease of the left ankle.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran had active service from August 1966 to June 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In April 2014, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required in order to obtain a VA examination and medical opinion which addresses the etiology of the Veteran's degenerative joint disease of the right knee, provide the Veteran with additional VCAA notice regarding the claim for service connection for degenerative joint disease of the right knee as secondary to the service-connected left ankle disability, and obtain additional VA and private treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that advises him of the information and evidence necessary to substantiate the claim for service connection for degenerative joint disease of the right knee, to include as secondary to the service-connected left ankle disability.  

2.  Request that the Veteran provide the names and addresses of any and all health care providers who provided treatment for his degenerative joint disease of the right knee.  After acquiring this information and obtaining any necessary authorization, obtain and associate any pertinent records with the claims file or Virtual VA e-folder.  

A specific request should be made for VA treatment records from the Harry S. Truman Memorial Veterans' Hospital in Columbia, Missouri, dated since June 2010; private treatment records from the I-70 Community Hospital (formerly Sweet Springs Community Hospital) in Sweet Springs, Missouri, dated since August 1967; private treatment records from the Bob Wilson Memorial Grant County Hospital in Ulysses, Kansas, dated July 2008; Fitzgibbon Hospital in Marshall, Missouri, dated since February 1991; Missouri Valley Physicians in Marshall, Missouri, dated since 1992; and St. Mary's Medical Center in Blue Springs, Missouri, dated 2004.  
Please note that the search for records should be conducted under both the Veteran's current and former names.  

3.  After all available records have been associated with the claims file and/or Virtual VA e-folder, schedule the Veteran for a VA examination to determine the etiology of his degenerative joint disease of the right knee.  The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.  

a.  As noted above, the examiner should review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

* Upon entry into service, the Veteran reported being shot in the lower right leg with a .22 caliber gun when he was six years old.  According to the June 1966 report of medical history, the Veteran stated that he broke both bones and fragments still remain in the leg.  The examining physician noted the gunshot wound to the right leg, and concluded that it had no sequelae and was not considered disabling (NCD).  

* On the entrance examination in June 1966, clinical evaluation of the lower extremities was normal, and the Veteran was deemed qualified for military service.  

* During service, the Veteran was treated for a sore left ankle in September 1966.  The service treatment note indicates that the Veteran was asked not to march or perform physical training (PT) for two days.  The Veteran returned to sick call three days later for a follow-up.  The sick call note states that tenderness remained over the left ankle, but the swelling had gone down.  An ace bandage was applied to the left ankle.  There was no mention of an injury to the right knee.  

* On the separation examination in June 1968, clinical evaluation of the Veteran's lower extremities was normal.  On the June 1968 report of medical history, the Veteran denied having arthritis or rheumatism; a bone, joint, or other deformity; and a trick or locked knee.  He again reported the gunshot wound to the right leg, and the examining physician noted that it existed prior to service.  

* A May 2009 private treatment record reflects that the Veteran reported falling approximately 40 years ago during his military service, which resulted in his right knee being aspirated several times thereafter.  Since that time, he admitted to having continued problems with the right knee, especially pain and stiffness.  Physical examination testing revealed traumatic arthropathy of the right lower leg.  

* During VA treatment in May 2010, the Veteran complained of a long history of right knee pain since an in-service injury while stationed in Korea.  The Veteran complained of increased pain, swelling, and catching.  He was assessed with right knee medial meniscus tear, osteoarthritis (OA).  The VA physician noted that the Veteran refused injections and arthroscopy was offered.  

* In June 2009, the Veteran was afforded a VA examination.  According to the examination report, the Veteran stated that he fell and hit his right knee on a rock while stationed in Korea.  He explained that it became swollen and had to be aspirated three or four times.  After review of the claims file and physical examination testing, the VA examiner diagnosed the Veteran with degenerative arthritis of the right knee, and concluded that it was less likely as not caused by or a result of the claimed right knee injury in service.  The examiner explained that he has no reason to doubt the veracity of the Veteran, but cannot reach a positive conclusion because the service treatment records contain no evidence of the reported injury, and the separation examination is negative for any right knee abnormalities.  The VA examiner further added that the preservice gunshot wound is unlikely to be a cause of his current right knee problems.

* Records from the Social Security Administration (SSA) reveal that after discharge from service, the Veteran worked as a barn manager, cattle rancher, laborer, production manager, sales manager, and truck driver.  During his post service employment, he reported receiving medical treatment for being run over by a seven or eight ton tractor in February 1991, trampled by cattle in 2004, and falling off a shuttle wagon in July 2008.  

* In a May 2009 SSA report of contact, the Veteran recalled being run over by an eight ton tractor 18 years ago while feeding cattle.  He stated that it was after this incident he started having problems with his right leg.  

b.  The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding.  

c.  The examiner must provide an opinion as to whether the Veteran's degenerative joint disease of the right knee began during active service, was caused by his service-connected left ankle disability, or existed prior to service and was aggravated by service.  The examiner is advised that the evidentiary standard whether a condition existed prior to service is "clear and unmistakable," which is a formidable evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable." 

d.  After reviewing the records, examining the Veteran, and identifying all appropriate symptoms and diagnoses, the examiner must provide medical findings or opinions responsive to each of the following questions:

i.  On the basis of the clinical record, can it be concluded as medically undebatable that the Veteran's degenerative joint disease of the right knee preexisted his entry into active military service?

ii.  If it is found as medically undebatable that the degenerative joint disease of the right knee did clearly preexist service, can it also be concluded as medically undebatable that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease?

iii.  If the degenerative joint disease of the right knee is not found to have so preexisted service, did it have its onset or was aggravated during active service; is otherwise related to any incident of service; or is caused or aggravated by the Veteran's service-connected left ankle disability?

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.   

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case (SSOC) and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



